DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 1-11 and 31-37 is withdrawn in view of the newly discovered reference(s) to Pourquier (US 2021/0313497).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 32, 34 and 35anticipated by Pourquier (US 2021/0313497).
Regarding claim 1, Pourquier teaches µ-LED arrangement for generating a pixel of a display (display pixels; [0009]), comprising: - a carrier substrate (16; Fig. 1, [0056]); - at least three µ-LEDs (20/26s, 22/28s and 24/30s of LED of microwires; Fig. 1, [0075, 0050]), which are arranged on an assembly side (the top side) of the carrier substrate (16); wherein the at least three µ-LEDs (20/26s, 22/28s and 24/30s) are adapted to emit light of different colors ([0083-0084]) transverse (vertical to) to a carrier substrate plane (the bottom surface of 16) in a direction away from the carrier substrate (16, i.e. upward in Fig. 1, the light emitted by LED can go various direction including upward); - a reflector element (42/44/46; Fig. 1, [0086]); wherein the reflector element (42/44/46) is spatially arranged on the assembly side of the carrier substrate (the top side of 16) relative to the at least three µ-LEDs (20/26s, 22/28s and 24/30s) and is configured to reflect the light emitted by the at least three µ-LEDs (20/26s, 22/28s and 24/30s) in a second direction of the carrier substrate (downward direction toward 16; see Fig. 1); and wherein the carrier substrate (16) is at least partially transparent ([0056]) so that the light reflected from the reflector element (42/44/46, reflected light in downward direction) propagates through the carrier substrate (16) and emerges at a display side of the carrier substrate (the bottom side of 16) opposite the assembly side (the top side of 16; see Fig. 1).
Regarding claim 3, Pourquier teaches µ-LED arrangement according to claim 1, wherein the reflector element (42/44/46) forms an electrical contact of the at least three µ-LEDs (20/26s, 22/28s and 24/30s; [0065]).
Regarding claim 32
Regarding claim 34, Pourquier teaches µ-LED arrangement according to claim 1, wherein the reflector element (42/44/46) is formed as a reflective layer ([0086]) of the at least three µ-LEDs (20/26s, 22/28s and 24/30s).
Regarding claim 35, Pourquier teaches µ-LED arrangement according to claim 1, wherein the display side of the carrier substrate (the bottom side of 16) has an uneven and/or roughened structure ([0143]).

Allowable Subject Matter
Claims 2, 4-11, 31, 33 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 08/11/2021, overcome the objections to the specification.  The objections to the specification have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/4/2021